Citation Nr: 0314465	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that determined that a claim of 
entitlement to service connection for hearing loss was not 
well grounded.  In May 2001, the Board remanded the claim for 
additional development.  The veteran has not requested a 
hearing on the matter.  


FINDINGS OF FACT

1.  The veteran participated in combat and has reported 
exposure to loud noise during that combat.  

2.  It is at least as likely as not that the veteran's 
bilateral hearing loss disability is etiologically related to 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are missing from 
the claims file and it is unclear whether they were ever sent 
from the National Personnel Records Center (NPRC).  The 
veteran's service department records reflect that he entered 
active service in May 1944 and was honorably discharged in 
January 1946.  The NPRC furnished other service records that 
reflect that the veteran's ship came under frequent attack.  

The veteran first filed for service connection in May 2000, 
requesting service connection for hearing loss due to 
exposure to loud guns aboard ship.  He submitted private 
medical records dated in May 2000 that reflect that he had 
slightly asymmetrical bilateral moderate to severe 
sensorineural hearing loss, greater on the left.  The 
examiner noted noise exposure during active service and noise 
exposure after active service while hunting without ear 
protection and using a chain saw with ear protection.  He 
also worked in a textile mill for 8 to 10 years during which 
time he wore ear protection for 5 years.  

A May 2000 ear, nose, and throat examiner reported 
significant noise exposure during WWII with ear pain and 
balance problems afterward.  The veteran reported that his 
hearing had worsened in recent years.  He reported no ear 
trauma, no ear pain, and no tinnitus.  The veteran had a 
history of congestive heart failure and diabetes mellitus.  
The impression was significant bilateral sensorineural 
hearing loss.  A tympanogram accompanied the report.  

In June 2000, the RO requested the veteran's SMRs from NPRC.  

In a June 2000 statement the veteran related that he had been 
exposed to naval gunfire on multiple occasions without ear 
protection, and afterwards would not hear well for a while.  

In May 2001, the Board remanded the case to the RO for the 
veteran's SMRs, for a VA audiometry evaluation, and for a 
medical opinion.  

In January 2002, the RO sent the veteran a letter notifying 
him of the provisions of the VCAA.  In that letter, the RO 
informed the veteran that the RO would obtain his SMRs.  In a 
response, the veteran stated that he had no additional 
evidence to submit.  

The RO received service records in June 2002 from NPRC.  
These reports reflect that the veteran was assigned to the 
USS Dade (APA 99) from October 30, 1944, to December 31, 
1945.  From April 1 to April 9, 1945, the veteran 
participated in the amphibious assaults on Okinawa and came 
under repeated day and night air attacks that were repelled 
by gunfire.  

Upon VA authorized audiological evaluation in April 2003, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
50
70
70
LEFT
80
70
80
85
80

Average pure tone thresholds were 60, right ear, and 79, left 
ear.  Speech audiometry revealed speech recognition ability 
of 56 percent in the right ear and 40 percent in the left 
ear. 

The audiologist noted that the veteran had "other" medical 
conditions that might be contributing to his hearing loss; 
however, the audiologist did not divulge what those 
conditions were.  The audiologist also felt that it would be 
"hard" to determine how much of the veteran's hearing loss 
was and was not due to service.  The audiologist did feel 
that the veteran had vertigo and referred him for further 
vertigo treatment.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as the decision below is 
fully favorable.  Another remand at this time to insure that 
the duty to assist has been fulfilled would serve only to 
delay the decision in this case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Thus, the Board finds that VA 
has met all notice and duty to assist obligations under the 
new law, to include as delineated under the newly promulgated 
implementing regulations. 


II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above-mentioned 
analysis, the Board finds that the veteran is a combat 
veteran.  His official service department records reflect 
direct participation in armed conflict with the enemy.  See 
VAOPGCPREC 12-99.  His lay assertions are sufficient to 
establish that he noticed a significant loss of hearing 
during combat, even though no official record of such hearing 
loss has been found.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (1996).  The Board further finds that 
there is satisfactory lay evidence of service incurrence of 
noise exposure and that the evidence for this fact is 
consistent with the circumstances, conditions, or hardships 
of such service.  It would therefore appear that the veteran 
should prevail as to the ultimate issue, service connection 
for bilateral hearing loss, in the absence of clear and 
convincing evidence to the contrary.  However, in Caluza v. 
Brown, 7 Vet. App. 498 (1995), the United States Court of 
Appeals for Veterans Claims (Court) determined that the use 
of the phrase "service connection" in the statute refers 
only to proof of service incurrence or aggravation, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether the 
evidence favoring service connection is at least in 
equipoise.  

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2002), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In this case, it is not known whether the veteran met VA's 
standards for a hearing loss disability at the time of 
separation from active service.  It is clear, however, that 
his hearing loss meets VA's disability requirements at this 
time.  The Board notes that the veteran has submitted 
competent evidence of exposure to loud noise during combat 
and evidence of continuity of bilateral hearing loss symptoms 
since active service.  The Board construes the VA medical 
opinion on the matter of medical nexus to be the equivalent 
of "at least as likely as not" because the examiner has 
offered two possible etiologies for hearing loss but could 
not find a greater likelihood in either.  The Board concludes 
therefore that there is a medically sound basis to attribute 
the current hearing loss to noise exposure in service.  
Finding the competent medical evidence on the matter to be in 
relative equipoise, the benefit of the doubt doctrine must be 
applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for 
bilateral hearing loss is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

